Citation Nr: 1131032	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  07-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for chronic disability due to carbon monoxide poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1956 to December 1962.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The underlying issue of service connection for chronic disability due to carbon monoxide poisoning is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. An unappealed October 1975 rating decision denied service connection for a chronic disability due to carbon monoxide poisoning.

2. The additional evidence received since the time of the final October 1975 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a chronic disability due to carbon monoxide poisoning, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1975 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 19.32, 20.302(b) (2010).

2.  Evidence received since October 1975 to reopen the claim of entitlement to service connection for a chronic disability due to carbon monoxide poisoning is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits, VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the present case in light of the above criteria, and in view of the favorable disposition as to the only issue being finally decided at this time, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished. 

Analysis 

The Veteran's claim of service connection for carbon monoxide poisoning was previously denied in an October 1975 rating decision. The RO based its denial on a determination that the Veteran's service treatment records did not indicate treatment for carbon monoxide poisoning and that there was no evidence of a pulmonary disability at the time.

The Veteran did not submit a notice of disagreement with the October 1975 rating decision for carbon monoxide poisoning within the time period allotted for appeal.  Thus, the October 1975 RO rating decision became final as to the evidence then of record and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In January 2006, the Veteran submitted a new claim for carbon monoxide poisoning.  Given the procedural history as described above, this is considered to be a request to reopen the previously denied carbon monoxide poisoning claim.

In general, a final decision may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

"New" evidence is defined as that not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  In this case, the evidence associated with the claims file following the October 1975 rating decision includes VA medical records, statements from the Veteran and a statement from a fellow service member.  Specifically, a May 2003 x-ray indicated mild flattening of both hemidiaphragms, consistent with mild COPD.  Additionally, VA treatment records show that the Veteran has been on oxygen and CPAP treatments for sleep apnea since at least 2004.  The Veteran's own statements since the last final October 1975 rating decision indicate that he has suffered from respiratory and memory problems, which he believes are related to his in-service carbon monoxide exposure.  The statement from a fellow service member provides new details about the in-service incident that resulted in carbon monoxide exposure.  All of this evidence is new because it was not before the adjudicator in October 1975, and it is not duplicative of other evidence not in the record at that time. 

"Material" evidence is defined as that which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The evidence discussed above indicates the possible presence of a current chronic pulmonary disorder and a possible connection to the Veteran's service.  This information is material to the issues of whether the Veteran has a current chronic disability due to carbon monoxide poisoning, and whether there is a nexus linking such a disorder to the Veteran's service.  

The Board accordingly finds that new and material evidence has been received to reopen the claim under 38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for a chronic disability due to carbon monoxide poisoning is granted.


REMAND

The decision above reopens the claim of service connection for a chronic disability due to carbon monoxide poisoning.  Upon review, the Board finds that remand is necessary for further evidentiary development regarding the merits of the claim, as will be discussed below.

As discussed above, a May 2003 x-ray indicated mild flattening of both hemidiaphragms, consistent with mild COPD.  The Veteran's treatment records indicate complaints of shortness of breath since at least 1975, and he has been on home oxygen for obstructive sleep apnea since 2004.  In his own written statements, the Veteran has also claimed that he has suffered from memory loss from the time of his in-service carbon monoxide poisoning.  
	
The service treatment records show that in March 1958, the Veteran was "overcome by carbon monoxide" while performing welding duties in a poorly ventilated area.  He has claimed that his current breathing and chest problems, as well as memory problems, are related to this in-service carbon monoxide exposure. 

The Board recognizes that the Veteran underwent a VA compensation and pension examination in May 2006.  At that time, the examiner did not conduct a physical examination of the Veteran, opining that it was possible to make a determination in the case without doing so.  However, the examiner did not consider all disabilities that could be related to carbon monoxide poisoning in the opinion.  Specifically, there was no mention of COPD or memory loss in the given opinion, or whether these could be related to the Veteran's service.

In summary, the record shows (1) evidence indicative of chronic disability possibly due to carbon monoxide poisoning; (2) evidence establishing that carbon monoxide exposure occurred in service; and (3) an indication by the Veteran that the chronic disability may be associated with the Veteran's service.  Since the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of treatment from the VA Medical Center in Lake City, Florida, and from any other VA facility where the Veteran may have received treatment, from April 2007 onward.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of any current chronic disability that may be due to carbon monoxide poisoning, to include COPD and any other respiratory disorders, as well as memory loss.  The claims folder should be made available to the examiner for review before the examination.  The examiner should provide current diagnoses, and opine whether it is at least as likely as not that any current chronic disability is related to the Veteran's military service.  In so doing, the examiner should address the specific instance of carbon monoxide poisoning during the Veteran's service.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

If the examiner finds that a separate neurologic examination is necessary to address the claimed memory loss, then one should be arranged, and the examiner should follow all instructions noted in the above paragraph in providing an opinion on whether it is at least as likely as not that any memory loss is due to active service.

3. Thereafter, readjudicate the claim of service connection for chronic disability due to carbon monoxide poisoning in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


